Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III claims 11-17 in the reply filed on 5-2-22 is acknowledged.

Status of Claims
Claims 11-17 has been considered and are addressed below. Claims 1-10, 18-21 has been restricted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 11-17 are drawn to a computer implemented method which is/are statutory categories of invention (Step 1: YES). 
Independent claim 11 recite “analyzes the usage information acquired by the usage information”, “presents a result of analysis ”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a usage information acquisition unit”, “information recording device”, “analysis unit”, “presentation unit”, “storage device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “acquires the usage information”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 71, where “The storage device 408 stores, for example, the product information on the prosthetic lower limb 3, the format of a report, the recording program delivered to the information recording device 200, etc. Further, the storage device 408 accumulates the usage information recorded by the plurality of information recording devices 200. The analysis device 400 may acquire the result of application filed with the examination authority, the information on the prosthetic lower limb actually purchased by the user, etc. from the communication terminal 300 and accumulate the information in the storage device 408”.

The claims recite the additional element of “acquires the usage information”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-143 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Additionally the devices mentioned in dependents claim are used as input devices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Sander 8784340.
With respect to claim 11 Sanders teaches an analysis system comprising: 
a usage information acquisition unit that acquires the usage information from the information recording device according to claim 1 (Sanders column 23 lines 60-62 “an energy harvesting device may be coupled to prosthetic sock 116 to aid the sensors in communicating information to data collection unit 111”); 
an analysis unit that analyzes the usage information acquired by the usage information acquisition unit (Sanders column 24 lines 50-60 “processor 226 may be operable to store such information in storage device 221 and/or process such received information to generate analysis data or, in some embodiments, communicate such information to a remote computing device such as mobile computing device 240”); and 
a presentation unit that presents a result of analysis by the analysis unit (Sanders column 11 lines 19-21 “mobile computing device 120 may display or otherwise output information communicated to it from another device”).

With respect to claim 12 Sanders teaches the analysis system according to claim 11, wherein the presentation unit is provided in a terminal that can be used by a user of the product, and the usage information acquisition unit and the analysis unit are provided in a server device capable of communicating with the terminal (Sanders column 11 lines 19-21 “mobile computing device 120 may display or otherwise output information communicated to it from another device”).

With respect to claim 13 Sanders teaches the analysis system according to claim 11, wherein the analysis unit analyzes the usage information on the user as an individual (Sanders column 24 lines 50-60 “processor 226 may be operable to store such information in storage device 221 and/or process such received information to generate analysis data or, in some embodiments, communicate such information to a remote computing device such as mobile computing device 240”).

With respect to claim 14 Sanders teaches the analysis system according to claim 11, wherein the presentation unit presents the usage information (Sanders column 11 lines 19-21 “mobile computing device 120 may display or otherwise output information communicated to it from another device”).

With respect to claim 15 Sanders teaches the analysis system according to claim 11, further comprising: a storage device that stores the usage information on a plurality of users, wherein the analysis unit analyzes the usage information on the plurality of users (Sanders column 12 lines 52-60 “mobile computing device 120 may include a storage element such as fixed disk 340 and/or system memory 390, where the storage element is operable to receive information defining a sock management strategy.”).

With respect to claim 16 Sanders teaches the analysis system according to claim 15, wherein the presentation unit presents a comparison between the usage information on the user as an individual and the usage information on a plurality of other users (Sanders column 12 lines 34-52 “prosthetic sock monitoring system 110 may be operable to acquire data from a plurality of prosthetic sock monitoring systems associated with different patients, and use such data to generate one or more sock management strategies for particular patients”).

With respect to claim 17 Sanders teaches the analysis system according to claim 11, wherein the analysis unit identifies a function recommended to the user based on the usage information on the user (Sanders column 32 lines 32-43 “The results of such surveys may thus also be received and processed. For another example, patients' practitioners' or other medical technicians (e.g., prosthetists) may submit various information such as specific volume and/or sock management recommendations for the patient. Such information may also be processed. Another use of the collected information is that it informs on how much a particular sock is used. This information may provide insight towards sock replacement programs since socks tend to thin with use. In some embodiments, the unit is programmed so as to monitor total use for each sock, and then inform the patient and/or practitioner when a certain threshold use time has been exceeded”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626